     Case 3:17-cv-02345-MMA-JLB Document 50 Filed 05/27/20 PageID.382 Page 1 of 3



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10    LANCE WILLIAMS,                                    Case No. 17cv2345-MMA (JLB)
11                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
12    v.                                                 MOTION TO RETAX COSTS
13    BUENROSTRO, et al.,
                                                         [Doc. No. 49]
14                                   Defendants.
15
16
17         Plaintiff Lance Williams, a California prisoner proceeding pro se and in forma
18   pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a), brought this civil rights action
19   pursuant to 42 U.S.C. § 1983. Plaintiff alleged various violations of his First, Eighth, and
20   Fourteenth Amendment rights by correctional officers at R. J. Donovan Correctional
21   Facility in San Diego, California. Defendants moved for summary judgment as to all
22   claims. See Doc. No. 33. The Court granted Defendants’ motion and entered judgment
23   accordingly. See Doc. Nos. 38, 39. Thereafter, Defendants submitted a bill of costs
24   seeking reimbursement for the cost of deposing Plaintiff. See Doc. No. 40. The Clerk of
25   Court awarded Defendants the full amount of $1148.70, over Plaintiff’s objection. See
26   Doc. Nos. 46, 48. Plaintiff now moves to retax costs pursuant to Federal Rule of Civil
27   Procedure 54(d). See Doc. No. 49. For the reasons set forth below, the Court DENIES
28   Plaintiff’s motion.

                                                     1
                                                                                17cv2345-MMA (JLB)
     Case 3:17-cv-02345-MMA-JLB Document 50 Filed 05/27/20 PageID.383 Page 2 of 3



1                                             DISCUSSION
2          As a matter of course, the prevailing party in civil litigation is entitled to costs. See
3    Fed. R. Civ. P. 54(d)(1). Despite Plaintiff’s IFP status, “[j]udgment may be rendered for
4    costs at the conclusion of the suit or action as in other proceedings . . ..” 28 U.S.C. §
5    1915(f)(1). Section 1915(f)(2)(A) provides that “[i]f the judgment against a prisoner
6    includes the payment of costs under this subsection, the prisoner shall be required to pay
7    the full amount of the costs ordered.” Id. Accordingly, “[o]nce costs are awarded, a
8    prisoner cannot avoid responsibility based on indigence.” Janoe v. Stone, No. 06-CV-
9    1511-JM, 2012 WL 70424, at *2 (S.D. Cal. Jan. 9, 2012).
10         Costs are limited to those sets forth in 28 U.S.C. § 1920. See Crawford Fitting Co.
11   v. J.T. Gibbons, Inc., 482 U.S. 437, 442–43 (1987). Section 1920 permits the prevailing
12   party to recover costs for “fees for printed or electronically recorded transcripts
13   necessarily obtained for use in the case.” 28 U.S.C. § 1920. Furthermore, this District’s
14   Civil Local Rules provide for the recovery of costs for copies of “both video and
15   stenographic depositions,” so long as “it could reasonably be expected the deposition
16   would be used for trial preparation.” CivLR 54.1(b)(3). Here, Defendants clearly
17   deposed Plaintiff for the purpose of trial preparation. Defendants introduced Plaintiff’s
18   deposition testimony into evidence in support of their motion for summary judgment.
19   See id. (“Depositions need not be introduced in evidence or used at trial to be taxable so
20   long as at the time it was taken it could reasonably be expected that the deposition would
21   be used for trial preparation, rather than mere discovery.”). And the cost associated
22   therewith is minimal considering the nature and duration of this litigation.
23         The award of costs, however, is ultimately a matter within the court’s discretion.
24   See Ass’n of Mexican-American Educators v. Calif., 231 F.3d 572, 591 (9th Cir. 2000)
25   (citing Nat’l Info. Servs., Inc. v. TRW, Inc., 51 F.3d 1470, 1471 (9th Cir. 1995)). In
26   determining whether the award of costs is appropriate in the context of a losing civil
27   rights plaintiff’s motion, the court should consider: (1) the plaintiff’s limited financial
28

                                                    2
                                                                                  17cv2345-MMA (JLB)
     Case 3:17-cv-02345-MMA-JLB Document 50 Filed 05/27/20 PageID.384 Page 3 of 3



1    resources, and (2) the chilling effect on future civil rights litigants of imposing high costs.
2    See Stanley v. Univ. of S. Cal., 178 F.3d 1069, 1079 (9th Cir. 1999).
3           Plaintiff invokes his disabled status and indicates that he has no means to pay the
4    award. As to the latter concern, payment of costs will be in monthly installments
5    equaling “20 percent of the preceding month’s income credited to the prisoner’s
6    account,” so long as the balance before the monthly deduction is greater than $10. See 28
7    U.S.C. § 1915(b)(2), (f)(2)(B). The Court is satisfied that this procedure “will ensure that
8    Plaintiff is not completely stripped of the means to meet his basic needs.” Duvigneaud v.
9    Garcia, No. 04CV580 BTMWMC, 2007 WL 2009800, at *2 (S.D. Cal. July 5, 2007). As
10   to the former concern, Plaintiff’s disabilities do not automatically exempt him from the
11   payment of costs and the Court declines to exercise its discretion to retax costs on this
12   basis. Despite Plaintiff’s disabilities, he has proven himself a competent litigator and
13   otherwise fails to demonstrate why the balance of equities disfavor an award of costs in
14   this action. Neither has Plaintiff demonstrated how the costs awarded in this case would
15   have a chilling effect on potential civil rights plaintiffs.
16                                            CONCLUSION
17          Based on the foregoing, the Court DENIES Plaintiff’s motion to retax costs.
18          IT IS SO ORDERED.
19   DATED: May 27, 2020                             _______________________________
                                                     HON. MICHAEL M. ANELLO
20
                                                     United States District Judge
21
22
23
24
25
26
27
28

                                                     3
                                                                                  17cv2345-MMA (JLB)
